          Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   BERKELEY VENTURES II, LLC,

        Plaintiff,

   v.                                              Case No.: 1:19-CV-05523-ODE

   SIONIC MOBILE CORPORATION
   and RONALD D. HERMAN

        Defendants.


  PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO SIONIC
  MOBILE CORPORATION’S RENEWED MOTION TO DISQUALIFY
                        COUNSEL

        COMES NOW, Berkeley Ventures II, LLC (“Berkeley”), Plaintiff herein and

respectfully submits Plaintiff’s Response and Brief in Opposition to Sionic Mobile

Corporation’s Renewed Motion to Disqualify Counsel and shows this Court as

follows:

                               INTRODUCTION

        Defendant Sionic Mobile Corporation’s (“Sionic”) Renewed Motion to

Disqualify Plaintiff’s Counsel (Doc. 51) fails to raise any new evidence, arguments,

or change in law that merits a different result than this Court’s September 2, 2020

Order (Doc. 39) (hereinafter, the “Order”). Sionic generally argues that (1) new

                                         1
        Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 2 of 9




evidence, (2) new ethical violations, and (3) errors of law require a different result.

However, upon closer examination, this Motion is simply Sionic’s most current

attempt to deprive Plaintiff of its choice in counsel.

      In rendering its decision, the Court considered the evidence presented by the

parties and determined that “based on the evidence before it, Defendant Sionic has

not met its burden of proving that the present and prior representations are

Substantially related.” (Doc. 39, Order at pg. 29.) The Court noted that although

“Defendant Sionic makes the bare assertion that Slipakoff reviewed certain

documents, Defendant fails to produce any evidence supporting this contention.” (Id.

at p. 30.) Instead of introducing evidence that would affirmatively establish that the

representations are substantially related, Sionic only introduces unrelated pleadings

in an effort to paint Plaintiff’s counsel as unethical. Nonetheless, neither Plaintiff’s

counsel internal firm litigation nor the allegations contained in Defendant’s Motion

for Sanctions (Doc. 50) merit a different result than that previously adjudicated by

this Court.

      Plaintiff incorporates, as if fully restated herein, its Response to Defendant’s

Motion to Disqualify (Doc. 15) and its Response to Defendant’s Motion for

Sanctions filed contemporaneously herewith.




                                           2
          Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 3 of 9




                ARGUMENT AND CITATIONS TO AUTHORITY

   I.       Legal standard on motion to disqualify counsel.

         The test for disqualification of an attorney requires the inquiry into and proof

of (1) the existence of an attorney-client relationship with the opposing lawyer and

(2) that the matters within the pending suit are substantially related to the matters or

cause of action wherein an attorney previously represented a party. Cox v. Am. Cast

Iron Pipe Co., 847 F. 2d 725, 728 (11th Cir. 1988) citing to Duncan v. Merrill Lynch,

Pierce, Fenner & Smith, 646 F.2d 1020, 1027 (5th Cir. 1981). The party seeking

disqualification bears the burden of establishing with specificity the “subject

matters, issues, and causes of action presented in the former representation” so that

the court can determine if the substantial relationship test has been met. Cox, 847 F.

2d at 729.

   II.      The Court properly determined that the two representations are not

            substantially related.

         The Court correctly found that Sionic failed to establish that Slipakoff’s prior

representation of Sionic was substantially related to the instant case. A prior

representation may be substantially related if it “could reasonably be understood as

important to the issues involved in the present matter,” involves the “same

transaction or legal dispute, or if the current matter would involve the lawyer

                                             3
        Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 4 of 9




attacking work that the lawyer performed for the prior client.” Mitchell v. Hunt, No.

5:15-cv-2603, 2017 WL 1157897 (M.D. Fla. Jan. 9, 2017). A subsequent case may

be deemed substantially related to a prior representation only if the two have

material and logical connections. Duvall v. Bledsoe, 274 Ga. App. 256, 259, 617

S.E.2d 601 (2005)(emphasis added).

      The evidence in the record and relied upon by the Court reflect that Slipakoff’s

representation of Sionic in 2015 was limited to a brief discussion after Sionic had

completed a Series B Preferred Stock investment round and warrants. (Doc. 15 at 1-

3.) Two years later, Berkeley invested in the common stock that gave rise the instant

litigation. (See gen. Complaint at Doc. 1.) For that transaction, both Berkeley and

Sionic were represented by other counsel and Slipakoff had no involvement in the

preparation of any documents pertaining to that transaction. (Doc. 15-1 at 56.)

Nonetheless, Sionic conflates this very limited representation with its own attempts

to get Slipakoff to become an investor in Sionic. The documents Sionic contends are

proof that Slipakoff was its “general counsel” are the very documents that it

produced with respect to Slipakoff’s potential investment in Sionic. (Doc. 9-2 at 35,

37, 38 and 46.)

       The Court’s Order correctly articulated that these “e-mail exchanges cited are

limited and focus entirely on either public information—such as Sionic’s

                                          4
        Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 5 of 9




financials—or information any potential investor may obtain…” (Doc. 39, at p. 30.)

Based on this, the Court found that Sionic failed to establish why it is reasonable to

infer that this information was confidential, shared in the scope of representation or

that they are substantially related to the instant case. Id. Sionic’s contention that the

Court “failed to property apply the law and either failing to consider, overlooking or

misconstruing relevant facts” is thus patently inaccurate. (Doc. 51-1 at p. 11). The

Court did not determine that no actual disclosure of confidential was disclosed, but

that Sionic’s proffered evidence did not reflect that Slipakoff’s prior representation

of Sionic was substantially related to Plaintiff’s counsel current representation of

Berkeley. (Doc. 39 at p. 30).

      In its request for reconsideration, Sionic has not introduced any evidence that

merits a different result. Instead of addressing the lack of evidence to support its

“bare assertion that Slipakoff reviewed certain documents” and thus that the two

representations are substantially related, Sionic instead engages in a bold and

insolent campaign to attack the credibility and reputation of Plaintiff’s counsel by

inserting an unrelated firm dispute into the record. Sionic contends that conflict of

interest issues asserted in the firm litigation, “upon information and belief, include

[Slipakoff’s] prior representation of Sionic and Gahan”. However, not only are

Sionic and Mr. Gahan not even mentioned in the firm litigation, but such pleadings

                                           5
        Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 6 of 9




are clearly hearsay without probative force. Steed v. EverHome Mortg. Co., 308 Fed.

Appx 364, 369 (11th Cir. 2009). This conduct is done solely with the intent to

impugn Plaintiff’s counsel’s credibility, instead of introducing evidence that

affirmatively establish the two representations are substantially related.

      Likewise, Sionic’s attempt to disqualify Plaintiff’s counsel by filing a

meritless motion for sanctions must fail. Sionic argues that Plaintiff’s counsel

violated the no-contact rule by calling an unrepresented party and should be

disqualified. (Doc. 51-1 at p. 8.) However, as outlined in its response to the Motion

for Sanctions, Sionic’s counsel expressly communicated to Plaintiff’s counsel that

they did not represent this non-party. See gen. Response to Motion for Sanctions at

p. 2. Likewise, prior to starting a conversation with Mr. Gahan, Mr. Busch identified

himself as counsel for Berkeley in the Berkeley v. Sionic matter, asked Mr. Gahan if

he was represented by counsel, and asked if Mr. Gahan would like to include his

attorney on the call or would like to terminate the call. See Affidavit of Bryan B.

Busch, Esq. (“Busch. Aff.”) at ¶¶ 5-8. Mr. Gahan assented to the call, and never

disclosed that he was represented by any attorney, much less Sionic’s counsel. Id.

These events do not rise to an intentional or bad faith communication with a person

represented by counsel in violation of Ga. St. Bar R. 4.2 so as to justify

disqualification of Mr. Busch or his firm. Most importantly, these allegations do not

                                          6
          Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 7 of 9




constitute evidence that the two representations actually at issue were substantially

related. Accordingly, Defendant’s Renewed Motion to Disqualify Counsel should

be summarily denied.

                                  CONCLUSION

      Sionic failed to articulate any mistake, new evidence, or other reason that

justifies a different outcome to Sionic’s Motion to Disqualify. Sionic’s request is

still a “bare assertion” that Slipakoff reviewed certain documents and there is no

evidence before this Court that the two representations are substantially related.

Accordingly, Plaintiff respectfully submits that Defendant’s motion should be

denied.

          Submitted this 19th day of November 2020.

                                       By: Bryan E. Busch
                                       Bryan E. Busch, Esq.
                                       Ga Bar No. 006055
                                       bb@bsms.law
                                       Laura Mirmelli, Esq.
                                      Ga Bar No. 678008
                                      lm@bsms.law
                                      BUSCH SLIPAKOFF MILLS &
                                      SLOMKA, PLLC
                                      6400 Powers Ferry Road, N.W., Suite 391
                                      Atlanta, Georgia 30339
                                      Tel: (404) 800-4062



                                          7
       Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 8 of 9




       CERTIFICATE OF COMPLIANCE WITH L.R. 7.1, N.D. GA.

      The undersigned hereby certifies that this pleading was prepared using one of

the font and point selections approved by this Court in L.R. 5.1C, N.D. Ga.

Specifically, Times New Roman font in 14 point.


                                      By: /s/ Bryan E. Busch
                                      Bryan E. Busch, Esq.
                                      Georgia Bar No. 006055




                                        8
        Case 1:19-cv-05523-SDG Document 57 Filed 11/19/20 Page 9 of 9




                             CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing with the

Clerk of Court using the CM/ECF filing system, which will send email notification

of such filing to counsel.

      This 19th day of November, 2020.



                                       By: /s/ Bryan E. Busch
                                       Bryan E. Busch, Esq.
                                       Georgia Bar No. 006055




                                          9
